UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4183



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LORENZO DESHON STEPHENS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00281)


Submitted:   September 10, 2007        Decided:     December 10, 2007


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Hicks, Whitney C. Tymas, Hicks Tymas, LLC, Richmond,
Virginia, for Appellant. Chuck Rosenberg, United States Attorney,
Roderick C. Young, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lorenzo Deshon Stephens was convicted by a jury of one

count of conspiracy to possess with intent to distribute and to

distribute cocaine base, in violation of 21 U.S.C. § 846 (2000).

Stephens   was   sentenced   by   the   district    court   to   327    months’

imprisonment.     Finding no error, we affirm.

           On appeal, Stephens contends the district court erred in

denying his Fed. R. Crim. P. 29 motion for judgment of acquittal.

Stephens argues the evidence was insufficient to support his

conviction.      We review the district court’s denial of a Rule 29

motion under a sufficiency of the evidence standard. United States

v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992).             To determine if

there was sufficient evidence to support a conviction, we consider

whether, taking the evidence in the light most favorable to the

government,   substantial    evidence    supports    the    jury’s     verdict.

Glasser v. United States, 315 U.S. 60, 80 (1942).            We review both

direct and circumstantial evidence, and permit the “government the

benefit of all reasonable inferences from the facts proven to those

sought to be established.”        United States v. Tresvant, 677 F.2d
1018, 1021 (4th Cir. 1982).

           To prove conspiracy to possess with intent to distribute

and to distribute a controlled substance, the government must

establish that: (1) two or more persons agreed to possess with

intent to distribute and to distribute the substance; (2) the


                                   - 2 -
defendant knew of the conspiracy; and (3) the defendant knowingly

and voluntarily became part of the conspiracy.           United States v.

Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc).           A defendant

may be convicted of conspiracy without knowing all the conspiracy’s

details, so long as he joins the conspiracy understanding its

unlawful nature and willfully joins in the plan on at least one

occasion.    Id. at 858.

            The evidence presented at trial established that during

the time in question, a number of individuals, including Stephens,

were involved in selling cocaine base in the Gilpin Court area of

Richmond, Virginia.        Lisa Madison testified that she purchased

cocaine base from Stephens for personal use as well as to resell.

Stephens was present during some of the occasions in which Madison

resold the drugs.      Madison additionally brought customers to

Stephens in exchange for drugs.

            Troy Brockenbrough testified that he on occasion served

as an intermediary between Stephens and the supplier.             In such

instances,    Brockenbrough    would   receive   money    from   Stephens,

purchase cocaine base from the supplier, and give the drugs to

Stephens for distribution.       Eventually, Brockenbrough introduced

Stephens to the supplier so that Stephens might deal directly with

him.   Craig Bullock testified that he supplied Stephens with

distribution quantities of cocaine base on multiple occasions.




                                  - 3 -
           Thus, construing the facts in the light most favorable to

the Government, it appears that Stephens was involved in “‘a

loosely-knit association of members linked . . . by their mutual

interest in sustaining the overall enterprise of catering to the

ultimate demands of a particular drug consumption market’”--the

Gilpin Court area.    Burgos, 94 F.3d at 858 (quoting United States

v. Banks, 10 F.3d 1044, 1054 (4th Cir. 1993)).             We therefore

conclude that there was sufficient evidence to support the jury’s

verdict.    To the extent Stephens argues the Government’s case

rested   almost   entirely   on   the    unreliable   testimony   of   the

cooperating witnesses, it is not the province of this court to

second-guess the credibility determinations of the factfinder. See

United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

           Accordingly, we affirm the judgment of the district

court.   We deny Stephens’s motion for an extension of time to file

a pro se supplemental brief.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                  - 4 -